United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
U.S. POSTAL SERVICE, MID-AMERICA
PERFORMANCE CLUSTER, Kansas City, MO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1362
Issued: April 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 4, 2009 appellant filed a timely appeal from an April 17, 2009 merit decision of
the Office of Workers’ Compensation Programs concerning his schedule award. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that he has greater than 12 percent
impairment of his right hand, for which he received a schedule award.
FACTUAL HISTORY
On January 10, 2007 appellant, then a 58-year-old maintenance mechanic, injured his
right hand when it was caught between a belt and rollers on machinery. He stopped work on
January 10, 2007 and sought emergency room treatment. The Office accepted the claim for
crushing injury of right hand, except fingers, and right hand abrasion or friction burn without
infection. Appropriate compensation benefits were authorized.

A January 10, 2007 right hand x-ray revealed moderate to marked soft tissue swelling
about the wrist and hand. A small cortical lucency was seen involving the ulnar styloid and the
possibility of a nondisplaced ulnar styloid fracture could not be excluded.
In a February 19, 2007 report, Dr. Keith R. Hodge, a Board-certified plastic surgeon,
noted the history of the January 10, 2007 injury and advised that there were no fractures and no
surgery. Appellant had current complaints of numbness to the dorsum of the hand as well as the
middle, ring and small fingers extending around to the palmer surface. The thumb and index
finger had normal sensation. Examination findings included a remnant of a wound on the
dorsum of the right hand and limited motion of the middle, ring and small fingers. The hand
remained stiff and edematous. Dr. Hodge diagnosed a crush to the right hand. He recommended
physical therapy and continued noting appellant’s status.
In a July 20, 2007 report, Dr. Dennison R. Hamilton, a Board-certified occupational
medicine specialist and second opinion physician, reviewed the medical evidence, statement of
accepted facts and provided findings on physical examination. He concluded that appellant had
right hand third and fourth digit chronic metacarpal phalangeal sprain with loss of range of
motion directly related to his crush injury. Dr. Hamilton stated that there were no motor, sensory
or reflex deficits involving the right upper extremity except weakness in right hand with regard
to simple and power gripping. He opined that appellant could not return to his date-of-injury
position, but could work with restrictions on repetitive use or power gripping of right hand.
On August 23, 2007 appellant claimed a schedule award. On August 30, 2007 the Office
advised appellant of the type of medical evidence needed to support his claim. This included
medical evidence providing a detailed description of the permanent impairment causally related
to the accepted work injury in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).
In an October 24, 2007 report, Dr. George Varghese, a Board-certified physiatrist and an
Office referral physician, noted the history of injury and appellant’s treatment, reviewed the
statement of accepted facts and provided findings on physical examination. At the third and
fourth digit of the proximal phalanges, he found impaired sensation to light touch in the distal
aspect of the right hand at the volar and dorsal surfaces. Dr. Varghese found limited range of
motion in the third and fourth digit with flexion and extension of the metacarpal phalangeal (MP)
and proximal interphalangeal (PIP) joints. Muscle strength distally was 4+/5 with finger flexion,
abduction, adduction, wrist flexion and extension. Appellant’s grip was within normal limits.
Dr. Varghese opined that appellant reached maximum medical improvement and used the fifth
edition of the A.M.A., Guides in determining impairment. He advised that range of motion was
determined by using a goniometer. For the third digit at the metacarpal joint, Dr. Varghese
provided a total 20 percent impairment. He found under Figure 16.25, an extension of 10
degrees resulted in 3 percent impairment and flexion of 60 degrees equaled 17 percent
impairment. At the PIP, Dr. Varghese found 24 percent impairment. He found 10 degrees
extension resulted in 0 percent impairment and 60 degrees extension resulted in 24 percent
impairment. Under Figure 16.21, Dr. Varghese provided a zero percent rating for the distal
interphalangeal (DIP) joint. He used the Combined Values Chart to find a 39 percent rating for
the third digit. Under Table 16.1, Dr. Varghese converted the digit rating to seven percent hand
impairment and, under Table 16.2, converted the hand rating to six percent right upper extremity
impairment. For the fourth digit metacarpal joint, he provided 20 percent impairment.
Dr. Varghese found an extension of 10 degrees resulted in 3 percent impairment and flexion of
2

60 degrees equaled 17 percent impairment. At the PIP, he found 30 percent impairment
comprising of 0 percent impairment for 10 degrees extension and 30 percent impairment for 50
degrees flexion. Dr. Varghese found 44 percent impairment for the fourth digit under the
Combined Values Chart, which he converted to 4 percent hand impairment under Table 16.1 and
4 percent right upper extremity impairment under Table 16.2. He indicated that, since he was
not supposed to take preexisting conditions into consideration, the sensory deficit along with the
posterior antibrachial cutaneous nerve was used, which resulted in one percent rating.
Dr. Varghese found 20 percent sensory deficit or Grade 4 under Table 16.10 which, when
multiplied by the 5 percent maximum sensory deficit impairment under Table 16.15, resulted in
1 percent rating. He found no impairment for pain as it was secondary to range of motion
limitation, which had already been rated. Dr. Varghese further stated no impairment rating was
offered for muscle strength. He concluded that appellant had a total impairment rating of 11
percent for his right upper extremity.
In a November 3, 2007 report, an Office medical adviser reviewed the evidence of
record. On the basis of Dr. Varghese’s report, he opined that appellant reached maximum
medical improvement on October 22, 2007 and had 12 percent permanent impairment of the
right hand. The medical adviser stated that, since two digits of the hand were involved, the digit
ratings had to be converted to hand ratings under Table 16-2, which Dr. Varghese did. He
advised the hand rating due to range of motion limitation was 11 percent, which consisted of 7
percent impairment of the third digit and 4 percent impairment of the fourth digit. The medical
adviser noted that, while Dr. Varghese offered one percent upper extremity impairment rating
due to a sensory deficit, the rating must be maintained as an impairment of the hand. Under
Table 16-2, page 439 of the A.M.A., Guides, one percent of the upper extremity equaled one
percent impairment of the hand. The medical adviser combined the 11 percent range of motion
deficit with the 1 percent sensory deficit to obtain a total 12 percent impairment rating of the
right hand.
By decision dated November 14, 2007, the Office granted appellant a schedule award for
12 percent impairment of the right hand. The award represented 29.28 weeks of compensation
and covered the period October 22, 2007 to May 13, 2008.
Appellant requested an oral hearing before an Office representative which was held
telephonically on March 11, 2008. The Office received medical evidence previously of record
which included diagnostic tests and medical reports from the University of Kansas Hospital
dated January 10, 2007 and medical reports and tests from Dr. Gordon R. Kelley, a Boardcertified neurologist, intermittently from January 11 to March 16, 2007. In the March 15, 2007
nerve conduction studies, Dr. Kelley noted abnormalities for the digital potentials from digits in
the second, third, fourth and fifth fingers. He advised the findings suggested mild diffuse
dysfunction of the sensory branches of the median and ulnar nerves in the right hand which may
be related to appellant’s history of diabetes and represented a mild diabetic neuropathy.
Dr. Kelly also advised there may be a component of a mild carpal tunnel syndrome.

3

On May 27, 2008 an Office hearing representative affirmed the Office’s November 14,
2007 decision which found appellant had 12 percent impairment to the right hand.1
On June 6 and July 21, 2008 appellant requested reconsideration. In an April 6, 2008
report, Dr. Hodge advised he first saw appellant on February 19, 2007 after his crush injury to
the right hand. He indicated that appellant recently presented for a second opinion on an
impairment rating. Dr. Hodge noted referring appellant to obtain various flexion and grip
strength measurements. Based on the A.M.A., Guides, he found that appellant had 2 percent
impairment of the thumb, 26 percent impairment of the index finger, 51 percent impairment of
the middle finger, 56 percent impairment of the ring finger, and 58 percent impairment of the
little finger. Dr. Hodge converted those figures to hand and upper extremity impairment. Based
on Table 16-1, page 438, he found thumb impairment was 1 percent, index finger impairment
was 5 percent, middle finger impairment was 10 percent, ring finger impairment was 6 percent,
and little finger impairment was 6 percent, for a total hand impairment of 28 percent. Under
Table 16-2, page 439, Dr. Hodge converted 28 percent hand impairment to 25 percent arm
impairment. He noted that appellant had lack of grip strength which averaged 61 percent. Based
on Table 16-34, page 509, 61 percent strength loss equated to 30 percent impairment of the arm.
Dr. Hodge combined the 30 percent strength impairment with 25 percent right arm impairment to
find 55 percent total right arm impairment.
In an August 16, 2008 report, an Office medical adviser reviewed Dr. Hodge’s April 6,
2008 report. He noted that Dr. Hodge did not make any of the measurements that were recorded.
The medical adviser opined that Dr. Hodge’s report failed one of the first requisites of an
impairment rating report as discussed in section 2.2 of the A.M.A., Guides as the impairment
evaluation was not performed by a licensed physician. He further advised that appellant’s
current history was not mentioned in Dr. Hodge’s report. Thus, the medical adviser opined that
Dr. Hodge’s report contained an incomplete data base with respect to evaluation parameters that
must be considered in an impairment rating report as set forth on pages 21 and 22 of the A.M.A.,
Guides. As the evidence submitted lacked documentation regarding appellant’s current history
and failed to contain examination findings made by a physician, he opined it was inappropriate to
rate from sections 16.8 on pages 508 and 509. The medical adviser opined that Dr. Hodge’s
April 6, 2008 report provided no basis to revise appellant’s schedule award.
By decision dated August 29, 2008, the Office denied modification of its prior decision.
On October 9 and 17, 2008 appellant requested reconsideration. In an October 8, 2008
report, Dr. Hodge noted that he made a mistake in his previous impairment rating when he
included grip strength with appellant’s motion deficits. He advised that he examined appellant
and recalculated his permanent impairment, which equated to a total hand impairment of 36
percent. Dr. Hodge indicated that the thumb had 56 degrees of flexion at the IP joint and 47
degrees of flexion at the MP joint. The index finger had 50 degrees of flexion at the DIP joint,
75 degrees of flexion at the PIP joint and 52 degrees flexion at the MP joint. The middle finger
had 30 degrees flexion at the DIP joint, 60 degrees flexion at the PIP joint, 61 degrees of flexion
at the MP joint. The ring had 28 degrees flexion at the DIP joint, 66 degrees of flexion at the PIP
1

Appellant returned to work as a modified maintenance mechanic effective March 3, 2008. By decision dated
June 2, 2008, the Office determined that appellant’s employment as a modified maintenance mechanic fairly and
reasonably represented his wage-earning capacity.

4

joint and 36 degrees flexion at the MP joint. Dr. Hodge also found a 28 degree extensor lag at
the ring finger PIP joint and 20 degree extensor lag at the MP joint. His small or little finger had
30 degrees flexion at the DIP joint, 56 degrees flexion at the PIP joint, and 22 degrees flexion at
the MP joint. Utilizing the charts and tables from the A.M.A., Guides, Dr. Hodge advised
appellant’s thumb had 2.705 percent impairment, the index finger had 31 percent impairment, the
middle finger had 73 percent impairment, the ring finger had 84 percent impairment and the little
finger had 64 percent impairment. He converted those impairments to hand impairments and
found 1 percent thumb impairment, 6 percent index finger impairment, 15 percent middle finger
impairment, 8 percent ring finger impairment, and 6 percent little finger impairment for a total
36 percent hand impairment.
In a November 11, 2008 report, the Office medical adviser found Dr. Hodge’s report not
acceptable for a review of a right hand schedule award determination. He noted that, while
Dr. Hodge’s October 8, 2008 report contained range of motion measurements for all five digits,
the statement of accepted facts and the medical records indicated that the only affected digits due
to the work injury were the third and fourth digits of the right hand. The Office medical adviser
additionally opined that Dr. Hodge’s report was not complete as he did not provide all the
necessary factors for an impairment report as outlined on pages 21 and 22 of the A.M.A.,
Guides. He further noted that it was not possible a thumb rating could be 2.705 percent under
Figures 16-21 and 23 and that the thumb was not affected by the work injury according to all the
medical documentation.
By decision dated November 18, 2008, the Office denied modification of its previous
decision.
On February 12, 2009 appellant requested reconsideration. He submitted a copy of the
November 17, 2008 order for physical therapy, physical therapy notes from December 9, 2008
through January 14, 2009, a January 19, 2009 discharge report and a copy of Dr. Hodge’s
October 8, 2008 report along with his letters of November 15 and January 22, 2009.
In a March 20, 2009 report, an Office medical adviser opined that there was no medical
basis to accept impairment to digits other than the third and fourth digits as being work related.
He reiterated that the medical documentation from Dr. Hodges could not be used to expand the
acceptance of injury or increase appellant’s impairment due to the accepted conditions as his
reports did not contain sufficient documentation as required by the A.M.A., Guides, on pages 21
and 22.
By decision dated April 17, 2009, the Office denied modification of its prior decision.
On appeal, appellant argued the work injury of January 10, 2007 impacted more than just two
fingers. He advised it severely reduced his grip and arm strength and left him with pain and
limited ability to do his work as a mechanic.

5

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations3 set forth the number of weeks of compensation to be paid for
permanent loss, or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.4 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.5 A
claimant may seek an increased schedule award if the evidence establishes that he sustained an
increased impairment at a later date causally related to his employment injury.6
ANALYSIS
The Office accepted appellant’s claim for crushing injury of right hand, except fingers,
and right hand abrasion or friction burn without infection. On November 14, 2007 appellant
received a schedule award for 12 percent impairment of the right hand based on the Office
medical adviser’s review of Dr. Varghese’s second opinion October 24, 2007 report, which
found only the third and fourth digits of the right hand were involved. He requested
reconsideration and submitted additional evidence but the Office denied any greater award. The
Board finds that the case is not in posture for decision as to whether appellant is entitled to an
increased schedule award based on his accepted work-related conditions.
In determining whether appellant was entitled to more than 12 percent impairment to the
right hand, the Office relied upon its Office medical adviser review of Dr. Hodge’s April 6 and
October 8, 2008 medical reports. While the Office medical adviser opined that Dr. Hodge’s
reports were insufficient to base an impairment rating determination, the Board finds further
development from the Office is necessary.
The Office medical adviser dismissed Dr. Hodge’s April 6, 2008 report on the basis that
it lacked documentation regarding appellant’s current history and failed to contain examination
findings made by a physician. He dismissed Dr. Hodge’s October 8, 2008 report for similar
reasons. The record reflects, however, that Dr. Hodge had treated appellant since about five
weeks post injury. Additionally, while the Office medical adviser discredited Dr. Hodge because
he did not perform the impairment evaluation, section 2.2, page 18 of the A.M.A., Guides allows
Dr. Hodge to incorporate another’s examination findings as his own. Furthermore, Dr. Hodge’s
October 8, 2008 report was based on a new examination and the physician provided new range
of motion measurements.

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

20 C.F.R. § 10.404.

4

5 U.S.C. § 8107(c)(19).

5

20 C.F.R. § 10.404.

6

Linda T. Brown, 51 ECAB 115 (1999).

6

Dr. Hodge stated in his October 8, 2008 report that he had made a mistake in his previous
impairment rating when he included grip strength with appellant’s motion deficits. He then
reexamined appellant and recalculated his permanent impairment of a total hand impairment of
36 percent. The Office medical adviser, however, again discredited Dr. Hodge’s report on the
basis he did not provide all the necessary factors for an impairment rating. Although the Office
medical adviser stated that the statement of accepted facts and the medical record limited the
affected digits due to the work injury to the third and fourth fingers of the right hand, the record
indicates that the Office accepted a hand injury and there is no finding of record which limits the
acceptance of appellant’s work-related injury to just two fingers. In any event, the medical
adviser did not attempt to use the findings provided by Dr. Hodge to determine if they merited
any additional impairment under the A.M.A., Guides for any of appellant’s fingers.
Office procedures indicate that, when an Office medical adviser, second opinion
specialist or referee physician “renders a medical opinion based on a statement of accepted facts
which is incomplete or inaccurate or does not use the statement of accepted facts as the
framework in forming his or her opinion, the probative value of the opinion is seriously
diminished or negated altogether.”7 The statement of accepted facts in this case indicates that
appellant sustained a crushing injury of the right hand and a right hand abrasion. The Office
medical adviser provided no explanation as to why the accepted condition was limited to the
third and fourth digits of the right hand when Dr. Hodge initially found limited range of motion
to the middle, ring and small fingers when he diagnosed a crush injury to appellant’s right hand.
Additionally, the record reflects appellant may have a preexisting condition, such as a diabetic
neuropathy, which affects his arm. It is well established that in determining the amount of a
schedule award for a member of the body that sustained an employment-related permanent
impairment, preexisting impairments are to be included.8 Moreover, on appeal, appellant
contends that the work injury affected his arm. When impairment extends into an adjoining area,
the schedule award should be made for the larger member.9 Thus, the Office medical adviser did
not provide sufficient reasoning or base his medical opinion on an accurate medical history when
he rendered his opinion on Dr. Hodge’s reports. The Board notes that, while Dr. Hodge’s
October 8, 2008 report did not clearly indicate how the ranges of motion provided correlated to
the A.M.A., Guides under Figures 16-21, 23, and 25 or other applicable tables or figures, the
Office medical adviser did not attempt to rate impairment based on Dr. Hodge’s findings other
than to note that the 2.705 percent thumb finding was not supportable under the A.M.A., Guides.
The medical adviser did not indicate whether Dr. Hodge’s other specific findings from his
October 8, 2008 examination of the hand provided a basis under the A.M.A., Guides for more
than 12 percent impairment of the hand. Since the Office medical adviser did not render a
sufficiently reasoned medical opinion based on a complete medical and factual history, the
probative value of his report is limited. Accordingly, the Board finds that the case must be
remanded for further medical development.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
8

Lela M. Shaw, 51 ECAB 372 (2000).

9

Janet L. Adamson, 52 ECAB 431, 434 (2001). The Board also notes that Dr. Varghese converted appellant’s
impairment rating to a rating for the arm but the medical adviser rejected impairment extending beyond the hand
without providing any particular medical reasoning.

7

Proceedings under the Act are not adversarial in nature nor is the Office a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence. Once it has begun an investigation of a
claim, it must pursue the evidence as far as reasonably possible. The Office has an obligation to
see that justice is done.10
The case, therefore, will be remanded for further medical development including a
reasoned medical opinion explaining whether appellant has any greater impairment due to his
accepted right hand injury than that which the Office has already granted and also whether any
such impairment extends from the hand to the arm.
CONCLUSION
The Board finds that this case is not in posture for decision to determine whether
appellant has more than 12 percent permanent impairment of his right hand, for which he
previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 17, 2009 is set aside and the case is remanded for further
proceedings consistent with this decision.
Issued: April 9, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008).

8

